DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements that mailed on 6/17/2022 to incorporate a rejection for newly added claims 21-32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishimoto et al. 
Ishimoto et al. have chassis frames 29,30, upper body shown, reinforcing member 23/79/78 coupled to an upper floor surface 18,19 and connected to the frames as shown in figure 2 and 11 at 32/19 as 19 is also connected to the frame.  Each end 78/79 of the reinforcing member 23/78/79 is directly connected to the wheel house 64 of quarter panel 65..
Claim 4, rear pillar connection 52, figure 2.
Claim 5, quarter reinforcement members 77 of reinforcement member 30/78/79 figure 2 connected to the wheel house.
Claim 9, all claimed structure is connected..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view of Muramatsu et al. 
It would have been obvious at the time of filing of applicant to provide in Ishimoto et al. a rear seat mounted to a rear cross member 24 as taught by Muramatsu et al. at 27 in order to provide robust seat support.
Claims 7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view of Muramatsu et al.  as applied to claims 6 and 16  above, and further in view of Kayumi.
It would have been obvious at the time of filing of applicant to provide in the combination above a rear seat support with both front and rear sloping sections as taught by Kayumi at 107 in order to prevent submarining, applicant’s goal..
Claims 10 Ishimoto et al. have third portions coupled to the rear pillars at 77.  First portions are in Ishimoto et al. and second portions are in the front section of Muramatsu et al. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view of JP6594228.
It would have been obvious at the time of filing of applicant to provide in Ishimoto et al. an underslung motor mount as taught by JP6594248 at 26, figure 7, in order to support an electric motor.
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view of Muramatsu et al. and JP6594228.
Paragraphs above are incorporated by reference.   Ishimoto et al. have an upper body. 
It would have been obvious at the time of filing of applicant to provide in Ishimoto et al. a rear seat mounted to the reinforcing member 23/79/78 as taught by Muramatsu et al. and a motor mount at a rear chassis frame as taught by JP6594228 at 26 in order to both support occupants and provide motive power to the vehicle.
As to claim 24, the reinforcing member of Ishimoto et al. is connected to the quarter reinforcement 71.
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view  of  JP6594228.
It would have been obvious at the time of filing of applicant to provide in Ishimoto et al. as modified a rear motor mount and battery assembly 9 below a chassis frame as taught by JP6594228 in order to power the vehicle and protect the motor and battery..
Claim(s)  26-27, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. in view of Muramatsu et al. and JP6594228  as applied to claim 21 above, and further in view of Kayumi
It would have been obvious at the time of filing of applicant to provide in the combination above a mountain shaped reinforcing member as taught by Kayumi in order to strengthen the seat mount.
Response to Arguments
Please refer to the earlier response.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
6/9/2022